DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 5, 8, 9, 11, 12, 18 and 19 of U.S. Patent No. 10,652,856 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent are directed to transmission and reception of broadcast information in a wireless communication system where the claims are not patentably distinct from each other. 
For claim 1, the Patent claims allocating a transmission unit where, in a time domain, the transmission unit overlaps a Synchronization Signal Block, SSB, time- frequency resource to be used for transmission of an SSB; assigning Other Broadcast Information, OBI, to time-frequency resources in the transmission unit; transmitting, or causing transmission of, the transmission unit comprising the OBI; wherein: the SSB comprises a Primary Synchronization Signal, PSS, a Secondary Synchronization Signal, SSS, and a Physical Broadcast Channel, PBCH; the OBI comprises Random Access Response, RAR, messages; the SSB is one of a plurality of SSBs in a Synchronization Signal, SS, burst and/or SSB burst set; and at least some 
For claim 2, the Patent claims  wherein allocating the transmission unit comprises allocating the transmission unit such that the duration of the transmission unit does not extend to a next SSB in the SS burst (see claim 3).
For claim 3, the Patent claims wherein the set of OBI time-frequency resources is a function of a location of the SSB (see claim 5).
For claim 4, the Patent claims further comprising repeating the steps of allocating, assigning, and transmitting, or causing transmission, for a plurality of SSBs (see claim 8).
For claim 5, the Patent claims further comprising repeating the steps of allocating, assigning, and transmitting, or causing transmission, for a plurality of SSBs across a plurality of SS bursts and/or SSB burst sets, where different types of OBI are transmitted in different SS bursts and/or SSB burst sets (see claim 9).
For claim 6, the Patent claims further comprising transmitting information that indicates whether the OBI is collocated with SSBs (see claim 11).
For claim 7, the Patent claims further comprising transmitting information about the OBI being frequency division multiplexed, time division multiplexed, or time and frequency multiplexed with the SSB (see claim 12).
For claim 8, the Patent claims allocate a transmission unit where, in a time domain, the transmission unit overlaps a Synchronization Signal Block, SSB, time-frequency resource to be used for transmission of an SSB; assign Other Broadcast Information, OBI, to time-frequency resources in the transmission unit; transmit, or cause transmission of, the transmission unit 
For claim 9, the Patent claims circuitry operable to: allocate a transmission unit where, in a time domain, the transmission unit overlaps a Synchronization Signal Block, SSB, time-frequency resource to be used for transmission of an SSB; assign Other Broadcast Information, OBI, to time-frequency resources in the transmission unit; transmit, or cause transmission of, the transmission unit comprising the OBI; wherein: the SSB comprises a Primary Synchronization Signal, PSS, a Secondary Synchronization Signal, SSS, and a Physical Broadcast Channel, PBCH; the OBI comprises Random Access Response, RAR, messages; the SSB is one of a plurality of SSBs in a Synchronization Signal, SS, burst and/or SSB burst set (see claim 19).  However, the patent does not claim at least some SSBs in the plurality of SSBs in the SS burst and/or SSB burst set are transmitted with different beamforming; and transmit, or cause transmission of, the transmission unit utilizing the beamforming for the SSB in the SS burst and/or the SSB burst set in this claim set, but claim function is found in the method claim 2 of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2020/04133559 A1) is cited to show a TRANSMISSION AND RECEPTION OF BROADCAST INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464